DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed June 17, 2022 has been placed in the application file and the information referred to therein has been considered as to the merits.

Allowable Subject Matter
Claims 1-20 are allowed.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	Regarding the claimed terms, the Examiner notes that a “general term must be
understood in the context in which the inventor presents it.” In re Glaug 263 F.3d 1335,
1340, 62 USPOG2d 1151, 1154 (Fed. Cir 2002). Therefore the Examiner must interpret
the claimed terms as found on the specification of the instant application. Clearly almost
all the general terms in the claims may have multiple meanings. So where a claim term is susceptible to various meanings,...the inventor's lexicography must prevail..." id.
Using these definitions for the claims, the claimed Invention was not reasonably found
in the prior art.
	Prior art US 20120072965 (Wysopal et al.) taught a method for packaging or
binding security analysis and vulnerability testing results to the actual software that
underwent the testing procedure. By linking the results to the software itself,
downstream users of the software can access information about the software, make
informed decisions about implementation of the software, and analyze the security risk
across an entire system by accessing all (or most) of the reports associated with the
executables running on the system and summarizing the risks identified in the reports.
	Prior art US 20170192855 (Alberti et al.} taught a method for managing
computing machines. The method includes accessing a catalogue storing component
signatures for discovering corresponding software components instantiated in a
software image according to the corresponding component signatures, detecting the
connections established between instantiated software components of different
computing machines according to the corresponding connection signatures, associating
each software image with a software deployment of the software application of each
established connection of the software image, receiving a restore command for
restoring a target recovery point selected among recovery points, where each recovery
point comprises a previously taken snapshot of each software image of the software
deployments being overlapped, and restoring the target recovery point by restoring the
snapshots on the corresponding computing machines.
	For independent claim 10,
	Since, no prior art was found to teach: “receiving, over a network, a first request to present software vulnerabilities of a virtual machine on a production machine, the first request including a first selection including a virtual machine identifier identifying the virtual machine on the production machine, the software vulnerabilities including a first software vulnerability; presenting, over the network, a first electronic user interface, the presenting the first electronic user interface being responsive to receiving the first request, the first electronic user interface including user interface elements representing software vulnerabilities for the virtual machine, the user interface elements including a first set of user interface elements representing the first software vulnerability; receiving, over the network, a second request including a second selection identifying the first set of user interface elements representing the first software vulnerability; and presenting, over the network, at least one user interface including a second electronic user interface, responsive to the receiving the second request, the second electronic user interface including user interface elements presenting recovery point identifiers corresponding to snapshot images stored on a database, the snapshot images being of the production machine and including the virtual machine and the first software vulnerability” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective fling date of the invention to combine if as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
	For independent claims 1 and 19, the claims recite essentially
similar limitations as in claim 10.
	For dependent claims 2-9, 11-18, and 20, the claims are allowed do
to their dependency on allowable independent claims 1, 10, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437